



Exhibit 10.12
Levi Strauss & Co.
2019 Equity Incentive Plan
Restricted Stock Unit Grant Notice
For Non-U.S. Participants
Levi Strauss & Co. (the "Company"), pursuant to its 2019 Equity Incentive Plan
(the "Plan"), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company's Class A Common Stock ("Restricted Stock Units"
or "PRSUs") set forth below (the "Award"). The Award is subject to all of the
terms and conditions as set forth in this notice of grant for Non-U.S.
Participants (this "Grant Notice"), the Plan, the Restricted Stock Unit Award
Agreement for Non-U.S. Participants (the "Award Agreement"), including any
additional terms and conditions for Participants in the countries set forth in
the appendix attached thereto (the "Appendix," and together with this Grant
Notice and the Award Agreement, the "Agreement") and the resolutions of the
Board dated [    ] (the "Board Resolutions"). Capitalized terms not explicitly
defined herein shall have the meanings set forth in the Plan or the Award
Agreement. In the event of any conflict between the terms in this Grant Notice,
the Award Agreement and the Plan, the terms of the Plan shall control.
Participant:
###PARTICIPANT_NAME###
Date of Grant:
###GRANT_DATE###
Target Number PRSUs (“Target PRSUs”):
###TOTAL_AWARDS###
Maximum Number of PRSUs:
200% of Target PRSUs
Performance Period:
Three-Year Period Comprised of Fiscal Years
 
[____, ____, ____]



Vesting Schedule:
PERFORMANCE GOALS: The actual number of PRSUs under this Award that will vest at
the end of a three-year period will be determined based on the level of
achievement against the performance goals set forth in the related resolutions
of the Board and set forth on Exhibit A to the Award Agreement (the "Performance
Goals"). In each case, the goals and the extent to which they have been achieved
will be determined by the Board, in its sole discretion.



PERFORMANCE VESTING: To the extent that the Performance Goals described above
are achieved and PRSUs vest, as determined by the Board, then 100% of the earned
PRSUs (which may range from zero to 200% of the Target PRSUs depending on
achievement of the Performance Goals) shall vest on the date in 2022 that the
Board certifies attainment (the "Certification Date"), all subject to Continuous
Service by Participant through the Certification Date, except as set forth in
the Award Agreement.
Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Class A Common Stock (or
its cash equivalent, at the discretion of the Company) will be issued for each
Restricted Stock Unit that vests at the time set forth in Section 6 of the Award
Agreement.

Additional Terms/Acknowledgements: By accepting this Award, Participant
acknowledges receipt of, and understands and agrees to all of the terms and
conditions set forth in, this Grant Notice, the Award Agreement, including the
Appendix, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Grant Notice, the Award Agreement, including the Appendix, and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Class A Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on the terms
of this Award, with the exception of any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law.





--------------------------------------------------------------------------------





Levi Strauss & Co.
 
 
 
Participant
By:
 
 
 
 
signature
 
signature
 
 
 
 
 
Title:
President & CEO
 
Date:
###ACCEPTANCE_DATE##
Date:
###GRANT_DATE###


 
 
 

Attachments:
Award Agreement, Exhibit A, & Appendix






--------------------------------------------------------------------------------







Attachment I
Levi Strauss & Co.
2019 Equity Incentive Plan
Restricted Stock Unit Award Agreement
For Non-U.S. Participants


Pursuant to the Restricted Stock Unit Grant Notice for Non U.S. Participants
(the "Grant Notice") and this Restricted Stock Unit Award Agreement for Non U.S.
Participants (the "Award Agreement"), including any additional terms and
conditions for your country set forth in the appendix attached hereto (the
"Appendix," and together with this Grant Notice and the Award Agreement, the
"Agreement"), Levi Strauss & Co. (the "Company") has awarded you a Restricted
Stock Unit Award (the "Award") pursuant to the Company's 2019 Equity Incentive
Plan (the "Plan") for the number of Restricted Stock Units with respect to an
equivalent number of shares indicated in the Grant Notice. Capitalized terms not
explicitly defined in this Award Agreement or the Grant Notice shall have the
same meanings given to them in the Plan. The terms of your Award, in addition to
those set forth in the Grant Notice, are as follows:
1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Class A Common Stock for each Restricted Stock Unit that
vests on the applicable vesting date(s) (subject to any adjustment under Section
3 below) as indicated in the Grant Notice. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company for your benefit
(the "Account") the number of Restricted Stock Units/shares of Class A Common
Stock subject to the Award. Notwithstanding the foregoing, the Company reserves
the right to issue you the cash equivalent of Class A Common Stock, in part or
in full satisfaction of the delivery of Class A Common Stock in connection with
the vesting of the Restricted Stock Units, and, to the extent applicable,
references in this Agreement and the Grant Notice to Class A Common Stock
issuable in connection with your Restricted Stock Units will include the
potential issuance of its cash equivalent pursuant to such right.
2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice.
Vesting will cease upon the termination of your Continuous Service and the
Restricted Stock Units credited to the Account that have not vested on the date
of such termination will be forfeited at no cost to the Company and you will
have no further right, title or interest in or to such Award or the shares of
Class A Common Stock to be issued in respect of such portion of the Award.
(a)Continuous Service. For purposes of the Award, the termination of your
Continuous Service shall be deemed to occur (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or otherwise
providing services or the terms of your employment or service agreement, if any)
as of the date you are no longer actively providing services to the Company or
any Affiliate and shall not be extended by any notice period (e.g., your
Continuous Service will not include any contractual notice period or any period
of "garden leave" or similar period mandated under employment laws in the
jurisdiction where you are employed or otherwise providing services, or the
terms of your employment or service agreement, if any). The Board shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Award (including whether you may still be
considered to be providing services while on a leave of absence).
(b)Vesting During Severance Period. If Participant is eligible for severance
under a Company severance plan that provides for continued vesting in connection
with a termination of employment, then the terms of such Company severance plan
with respect to continued vesting shall apply.
(c)Retirement. In the event of your Retirement (as defined below) that occurs at
least 12 months after the Date of Grant set forth in the Grant Notice, you will
be deemed to have remained in Continuous Service through the Certification Date
and shall be eligible to receive payout with respect to your Restricted Stock
Units to the extent that the Performance Goals have been achieved and certified
by the Board on the Certification Date; provided, however, that your deemed
Continuous Service shall end and the Award shall expire if you accept other
employment or enter into a professional relationship with a competitor of the
Company (defined as another company primarily engaged in the apparel design or
apparel retail business or any retailer with apparel sales in excess of $500
million annually), or if you breach your remaining obligations to the Company
(e.g., your duty to protect confidential information and/or any agreement not to
solicit Company employees).
Notwithstanding any provision of this Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable treatment that applies to
the Award in the event of Retirement being deemed unlawful and/or
discriminatory, the continued vesting described in this Section 2(c) will not be
applicable to you and the remaining provisions of Section 2 will govern.
Solely for purposes of Section 2(c), "Retirement" shall mean your termination of
Continuous Service for any reason (other than due to your misconduct as
determined by the Company in its sole discretion) after you have (i) attained
age 60 and





--------------------------------------------------------------------------------





completed at least five (5) years of Continuous Service or (ii) attained age 55
and completed at least ten (10) years of Continuous Service.
3.Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Class A Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.
4.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, you may not be issued any Class A Common Stock under your Award
unless the shares of Class A Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Class A
Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
5.Transfer Restrictions. Prior to the time that shares of Class A Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.
(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Class A Common Stock or other consideration that vested but was not
issued before your death.
(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Class A Common Stock or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
6.Date of Issuance.
(a)To the extent you are a U.S. taxpayer, the issuance of shares in respect of
the Restricted Stock Units is intended to comply with U.S. Treasury Regulations
Section 1.409A-1(b)(4) and, if applicable, will be construed and administered in
such a manner. Subject to Section 11 of this Award Agreement, in the event one
or more Restricted Stock Units vests, the Company shall issue to you one (1)
share of Class A Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above, and
subject to any different provisions in the Grant Notice). Each issuance date
determined by this paragraph is referred to as an "Original Issuance Date."
(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:
(i)the Original Issuance Date does not occur (1) during an "open window period"
applicable to you, as determined by the Company in accordance with the Company's
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Class A Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company's policies (a "10b5-1 Arrangement")), and
(ii)either (1) a the Company or, if applicable, the Affiliate to which you are
providing services (the "Service Recipient") does not have any withholding
obligations with respect to Tax-Related Items (as defined in Section 11), or (2)
the Company and/or Service Recipient decides, prior to the Original Issuance
Date, (A) not to satisfy its withholding obligation by withholding shares of
Class A Common Stock from the shares otherwise due, on the Original Issuance
Date, to you under this Award, and (B) not to satisfy its withholding
obligations by withholding from the proceeds of the sale of shares of Class A
Common Stock that would otherwise be acquired upon settlement of the Award
pursuant to Section 11(b)(iii) of this Award Agreement (including but not
limited to allowing you to enter into a 10b5-1 Arrangement) and (C) not to
satisfy its withholding obligations by requiring you to make a payment pursuant
to Section 11(b)(i) or withholding from your wages or other cash compensation
pursuant to Section 11(b)(ii),
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company's Class A Common Stock in the open public market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs),





--------------------------------------------------------------------------------





or, if and only if permitted in a manner that complies with U.S. Treasury
Regulations Section 1.409A-1(b)(4), no later than the date that is the 15th day
of the third calendar month of the applicable year following the year in which
the shares of Class A Common Stock under this Award are no longer subject to a
"substantial risk of forfeiture" within the meaning of Treasury Regulations
Section 1.409A-1(d).
(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.


7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Class A Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.
8.Restrictive Legends. The shares of Class A Common Stock issued in respect of
your Award shall be endorsed with appropriate legends as determined by the
Company.
9.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
10.Award not a Service Contract.
(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or Service Recipient;
(ii) constitute any promise or commitment by the Company or the Service
Recipient regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment,
service or affiliation; (iii) confer any right or benefit under this Agreement
or the Plan unless such right or benefit has specifically accrued under the
terms of this Agreement or Plan; or (iv) interfere with the Company's or Service
Recipient's right to terminate your employment or service at will and without
regard to any future vesting opportunity that you may have.
(b)By accepting this Award, you acknowledge and agree that in order to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice, you must continue providing services at the will of the Company and/or
Service Recipient, as applicable, and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a "reorganization"). You acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service,
including as a result of the termination of the Service's Recipient's status as
an Affiliate and the loss of benefits available to you under this Agreement,
including but not limited to, the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as a service
provider for the term of this Agreement, for any period, or at all, and shall
not interfere in any way with the Company's right to terminate your Continuous
Service at any time, with or without cause or notice, or to conduct a
reorganization.
11.Responsibility for Taxes.
(a)You acknowledge that, regardless of any action taken by the Company or the
Service Recipient, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable or deemed
applicable to you or deemed by the Company or the Service Recipient in its
discretion to be an appropriate charge to you even if legally applicable to the
Company or the Service Recipient ("Tax-Related Items") is and remains your
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Service Recipient. You further acknowledge that the Company
and/or the Service Recipient (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of shares of Class A Common Stock acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, you acknowledge that, if you are
subject to Tax-Related Items in more than one jurisdiction, the Company and/or
the Service Recipient (or former service recipient, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)In this regard, you authorize the Company and/or the Service Recipient, or
their respective agents, at their discretion, to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding in
shares of Class A Common Stock to be issued upon settlement of the Award;
provided, however, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the Board
or Committee. Alternatively, or in addition, you authorize the Company and/or
the Service Recipient, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:





--------------------------------------------------------------------------------





(i)requiring you to make a payment in a form acceptable to the Company; or
(ii)withholding from your wages or other cash compensation paid to you; or
(iii)withholding from proceeds of the sale of shares of Class A Common Stock
acquired upon settlement of the Award either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or
(iv)any other method of withholding determined by the Company and to the extent
required by applicable law or the Plan, approved by the Board or Committee.
(c)The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates
applicable in your jurisdiction(s). In the event of over-withholding, you may
receive a refund of any over-withheld amount in cash (and will have no
entitlement to the equivalent in Class A Common Stock). In the event of
under-withholding, you may be required to pay any additional Tax-Related Items
directly to the applicable tax authority or to the Company and/or the Service
Recipient. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Class A Common Stock, for tax purposes, you will be deemed to have
been issued the full number of shares of Class A Common Stock subject to the
vested portion of the Award, notwithstanding that a number of the shares is held
back solely for the purpose of paying the Tax-Related Items.
(d)The Company may refuse to issue or deliver the shares or the proceeds of the
sale of shares of Class A Common Stock, if you fail to comply with your
obligations in connection with the Tax-Related Items.
(e)Notwithstanding anything in this Section 11 to the contrary, to avoid a
prohibited acceleration under Section 409A of the Code, if shares of Class A
Common Stock subject to Award will be withheld (or sold on your behalf) to
satisfy any Tax-Related Items arising prior to the date of settlement of the
Award for any portion of the Award that is considered nonqualified deferred
compensation subject to Section 409A of the Code, then the number of shares
withheld (or sold on your behalf) shall not exceed the number of shares that
equals the liability for Tax-Related Items.
12.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company's obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
13.Notices. Any notice or request required or permitted hereunder shall be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.
14.Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted in the past;
(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the Award and the shares of Class A Common Stock subject to the Award, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
(f)the Award and the shares of Class A Common Stock subject to the Award, and
the income from and value of same, are not part of normal or expected
compensation for any purposes, including but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, leave-related payments,
holiday top-up, pension or retirement or welfare benefits or similar mandatory
payments;
(g)unless otherwise agreed with the Company in writing, the Award and the shares
of Class A Common Stock subject to the Award, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
you may provide as a director of an Affiliate;
(h)the future value of the underlying shares of Class A Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award or any underlying shares of Class A Common Stock
resulting from (1) the application of any recoupment policy as described in
Section 8(l) of the Plan or Section 21 of this Award Agreement or any recovery
or clawback policy otherwise required by law, or (2) the termination of your
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Class A Common Stock of
the Company; and





--------------------------------------------------------------------------------





(k)you acknowledge and agree that neither the Company, the Service Recipient nor
any other Affiliate shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the Award or of any amounts due to you pursuant to the settlement of
the Award or the subsequent sale of any shares of Class A Common Stock acquired
upon settlement.
15.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or your acquisition or sale of the underlying shares
of Class A Common Stock. You should consult with personal tax, legal and
financial advisors, at your own expense, regarding participation in the Plan
before taking any action related to the Plan.
16.Data Privacy. If you would like to participate in the Plan, you will need to
review the information provided in this Section 16 and, where applicable,
declare consent to the processing and/or transfer of personal data as described
below.
(a)EEA+ Controller and Representative. If you are based in the European Union,
the European Economic Area or, if and when the United Kingdom leaves the
European Union, the United Kingdom (collectively "EEA+"), you should note that
the Company, with its registered address at 1155 Battery Street, San Francisco,
California 94111, United States of America, is the controller responsible for
the processing of your personal data in connection with the Agreement and the
Plan. The Company's representative in the EU is Levi Strauss & Co. Europe
SCA/Comm.VA, Airport Plaza, Rio Building, 19 Leonardo Da Vincilaan, 1831 Diegem,
Belgium.
(b)Data Collection and Usage. The Company collects, uses and otherwise processes
certain personal data about you, including, but not limited to, your name, home
address and telephone number, email address, date of birth, social insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of Class A Common Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Class A Common Stock or equivalent benefits awarded,
canceled, exercised, vested, unvested or outstanding in your favor, which the
Company receives from you, the Service Recipient or otherwise in connection with
this Agreement or the Plan ("Data"), for the legitimate purposes of
implementing, administering and managing the Plan and allocating shares of
Common Stock pursuant to the Plan.
If you are based in the EEA+, the legal basis, where required, for the
processing of Data by the Company is the necessity of the data processing for
the Company to (i) perform its contractual obligations under this Agreement,
(ii) comply with legal obligations established in the EEA+, or (iii) comply with
legal obligations established outside of the EEA+.
If you are based outside of the EEA+, the legal basis, where required, for the
processing of Data by the Company is your consent, as further described below.
(c)Stock Plan Administration Service Providers. The Company transfers Data to
Solium Capital LLC (the "Designated Broker"), an independent service provider,
which is assisting the Company with the implementation, administration and
management of the Plan. In the future, the Company may select a different
service provider and share Data with such other provider serving in a similar
manner. The Designated Broker will open an account for you to receive and trade
shares of Class A Common Stock acquired under the Plan. You may be asked to
agree on separate terms and data processing practices with the Designated
Broker, with such agreement being a condition to the ability to participate in
the Plan.
(d)International Data Transfers. The Company is based in the United States. The
Designated Broker is based in the United States. Data will be transferred from
your country to the Canada, where the Company and its service providers are
based. You understand and acknowledge that the U.S. and Canada are not subject
to an unlimited adequacy finding by the European Commission and might not
provide a level of protection of personal data equivalent to the level of
protection in your country. As a result, in the absence of a self-certification
of the data recipient in the U.S. under the EU/U.S. Privacy Shield Framework or
the implementation of appropriate safeguards such as the Standard Contractual
Clauses or binding corporate rules adopted by the EU Commission, the processing
of personal data might not be subject to substantive data processing principles
or supervision by data protection authorities. In addition, data subjects might
have no or less enforceable rights regarding the processing of their personal
data.
Neither the Company nor the Designated Broker is currently self-certified under
the EU/U.S. Privacy Shield Framework but the Company has implemented binding
corporate rules with its subsidiaries in the EEA+. If you are based in the EEA+,
Data will be transferred from the EEA+ to the Company based on the “Standard
Contractual Clauses” approved by the Commission of the European Union. You may
view a copy of such appropriate safeguards by contacting [insert name, address
and contact details of EU representative designated by the Company]. The onward
transfer of Data from the Company to the Designated Broker or, as the case may
be, a different service provider of the Company is based solely on your consent,
as further described below.
If you are based outside of the EEA+, the Company's legal basis, where required,
for the transfer of Data from your country to the Company and from the Company
onward to the Designated Broker or, as the case may be, a different service
provider of the Company is your consent, as further described below.





--------------------------------------------------------------------------------





(e)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and security laws. This means Data may be retained until after termination of
your employment.
(f)Data Subject Rights. You may have a number of rights under data privacy laws
in your jurisdiction. Depending on where you are based, such rights may include
the right to (i) request access to, or copies of Data the Company processes,
(ii) the rectification or amendment of incorrect or incomplete Data, (iii) the
deletion of Data, (iv) request restrictions on the processing of Data, (v)
object to the processing of Data for legitimate interests, (vi) the portability
of Data, (vii) lodge complaints with competent authorities in your jurisdiction,
and/or to (viii) receive a list with the names and addresses of any potential
recipients of Data. To receive additional information regarding these rights or
to exercise these rights, please contact the Company's Data Privacy Department
at privacy@levi.com.
(g)Necessary Disclosure of Personal Data. You understand that providing the
Company with Data is necessary for the performance of the Agreement and that
your refusal to provide Data would make it impossible for the Company to perform
its contractual obligations and may affect your ability to participate in the
Plan.
(h)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and you are providing any consents referred to herein
on a purely voluntary basis. You understand that you may withdraw any such
consent at any time with future effect for any or no reason. If you do not
consent, or if you later seek to withdraw your consent, your salary from or
employment and career with the Service Recipient will not be affected; the only
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant the Award to you or administer or maintain the Award. For
more information on the consequences of refusal to consent or withdrawal of
consent, please contact the Company's Data Privacy Department at
privacy@levi.com.
Declaration of Consent. If you are based in the EEA+, by accepting the Award and
indicating consent via the Company's online acceptance procedure, you explicitly
declare your consent to the onward transfer of Data by the Company to the
Designated Broker or, as the case may be, a different service provider of the
Company as previously described in this Section 16.
If you are based outside of the EEA+, by accepting the Award and indicating
consent via the Company's online acceptance procedure, you explicitly declare
your consent to the entirety of the Data processing operations described in this
Section 16 including, without limitation, the onward transfer of Data by the
Company to the Designated Broker or, as the case may be, a different service
provider of the Company.

17.Headings. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
18.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company's successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
19.Language. You acknowledge and represent that you are proficient in the
English language or have consulted with an advisor who is sufficiently
proficient in English, as to allow you to understand the terms of this Agreement
and any other documents related to the Plan. If you have received this Agreement
or any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Class A Common Stock acquired upon settlement of the Award, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
21.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. Your Award (and any benefits
paid or shares issued under your Award) is subject to recoupment in accordance
with The Dodd-Frank Wall Street Reform and Consumer Protection Act and any
implementing





--------------------------------------------------------------------------------





regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for "good reason,"
or for a "constructive termination" or any similar term under any plan of or
agreement with the Company.
22.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
23.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.
24.Appendix of Country-Specific Provisions. Notwithstanding any provisions in
this Award Agreement, the Award shall be subject to any additional terms and
conditions for your country set forth in the Appendix hereto. Moreover, if you
relocate to one of the countries included in the Appendix, the additional terms
and conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
25.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company's policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.
26.Choice of Law and Venue. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of the
Agreement, without regard to that state's conflict of laws rules. For purposes
of any action, lawsuit or other proceedings brought to enforce this Agreement,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
27.Insider Trading/Market Abuse Laws. You may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, including the
United States and, if different, your country, your broker's country and/or the
country in which shares of Class A Common Stock are listed, which may affect
your ability to accept or otherwise acquire, or sell, attempt to sell or
otherwise dispose of, shares of Class A Common Stock or rights to shares of
Class A Common Stock (e.g., the Restricted Stock Units) under the Plan or rights
linked to the value of shares of Class A Common Stock (e.g., phantom awards,
futures) during such times as you are considered to have "inside information"
regarding the Company (as defined by the laws or regulations in the applicable
jurisdiction) or the trade in Class A Common Stock or the trade in rights to
Class A Common Stock under the Plan. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before
possessing inside information. Furthermore, you could be prohibited from (a)
disclosing the inside information to any third party and (b) "tipping" third
parties or otherwise causing them to buy or sell securities; including "third
parties" who are fellow employees or service providers. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. It is
your responsibility to comply with any applicable restrictions and you should
speak to a personal advisor on this matter.
28.Exchange Controls, Foreign Asset/Account Reporting; and Tax Requirements.
Your country may have certain exchange control, foreign asset/account and/or tax
reporting or other requirements which may affect your ability to acquire or hold
shares of Class A Common Stock under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of shares of Class A Common Stock) in a brokerage
or bank account outside your country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your country
and to pay Tax-Related Items to the extent the Company and/or the Service
Recipient is not subject to a withholding obligation. You also may be required
to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. You acknowledge that it is your
responsibility to comply with such regulations, and you should consult your
personal legal advisor for any details.
29.Amendment. Subject to Section 20 hereof, this Agreement may not be modified,
amended or terminated except by an instrument in writing, signed by you and by a
duly authorized representative of the Company. Notwithstanding the foregoing,
this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the Award as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
30.Compliance with Section 409A of the Code. This Section 30 will apply only if
you are a U.S. taxpayer. This Award is intended to be exempt from the
application of Section 409A of the Code, including but not limited to by reason
of





--------------------------------------------------------------------------------





complying with the "short-term deferral" rule set forth in U.S. Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly. Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from, and determined to be deferred compensation subject
to Section 409A of the Code, this Award shall comply with Section 409A to the
extent necessary to avoid adverse personal tax consequences and any ambiguities
herein shall be interpreted accordingly. If it is determined that the Award is
deferred compensation subject to Section 409A and you are a "Specified Employee"
(within the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the
date of your "Separation from Service" (as defined in Section 409A), then the
issuance of any shares that would otherwise be made upon the date of your
Separation from Service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
Separation from Service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under Section
409A of the Code. Each installment of shares that vests is intended to
constitute a "separate payment" for purposes of U.S. Treasury Regulation Section
1.409A-2(b)(2).
* * * * *


    





--------------------------------------------------------------------------------







Appendix to
Restricted Stock Unit Award Agreement
For Non-U.S. Participants


Defined terms not explicitly defined in this Appendix shall have the meanings
ascribed to them in the Restricted Stock Unit Award Grant Notice for Non-U.S.
Participants (the "Grant Notice"), the Restricted Stock Unit Award Agreement for
Non-U.S. Participants (the "Award Agreement") or the Levi Strauss & Co. 2019
Equity Incentive Plan (the "Plan"), as applicable.


Terms and Conditions


This Appendix includes additional terms and conditions that govern the Award
granted to you under the Plan if you reside and/or work in one of the countries
listed below. If you are a citizen or resident of a country other than the one
in which you are currently working and/or residing, transfer to another country
after the Date of Grant or are considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the additional terms and conditions contained herein apply to you.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of December 2019. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of participation in the Plan because
the information may be out of date by the time you receive shares of Class A
Common Stock upon settlement of the Award or sell the shares of Class A Common
Stock acquired under the Plan.


In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company is not in a position
to assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the applicable laws in your country may apply to
your situation.


Finally, you understand that if you are a citizen or resident of a country other
than the one in which you currently reside and/or work, transfer to another
country after the Date of Grant, or are considered a resident of another country
for local law purposes, the notifications contained herein may not apply to you
in the same manner.


BELGIUM


Terms and Conditions


Immediate Forced Sale of Shares. The following provision will not apply to you
unless you are mandatorily participating in the Belgium deferred pension
program:


If you are mandatorily participating in the deferred pension program, the
applicable percentage of shares of Class A Common Stock (i.e., 30% or 50%
depending on your level) issuable on each vesting date(s) of your Restricted
Stock Units will be immediately sold at vesting and the cash proceeds will be
automatically contributed to the deferred pension program by the Service
Recipient in Belgium. The remaining shares of Class A Common Stock issuable at
vesting (or proceeds from the immediate sale of shares) will be deposited in
your brokerage account.


Notifications


Foreign Asset/Account Reporting Notification. Belgian residents are required to
report any securities held (including shares of Class A Common Stock) or bank
accounts opened outside Belgium in their annual tax return. In a separate
report, Belgian residents are required to provide the National Bank of Belgium
with the account details of any such foreign accounts (including the account
number, bank name and country in which such account was opened). The forms to
complete this report are available on the National Bank of Belgium website.


Stock Exchange Tax Notification. A stock exchange tax may apply to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker.  The stock exchange tax likely will not apply when the
Award vests,





--------------------------------------------------------------------------------





but may apply when shares of Class A Common Stock are sold.  You should consult
with a personal tax or financial advisor for additional details on your
obligations with respect to the stock exchange tax.


CANADA


Terms and Conditions


Termination of Employment. The following provision replaces Section 2(a)
("Continuous Service") of the Award Agreement:


Except as expressly required by applicable legislation, the termination of your
Continuous Service shall be deemed to occur (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or providing services
or the terms of your employment or service agreement, if any) as of the earliest
of: (a) the date that your employment or service relationship with the Company
or any Affiliate is terminated; (b) the date that you receive notice of
termination of your employment or service relationship; and (c) the date that
you are no longer actively providing services to the Company or any Affiliate,
regardless of any notice period or period of pay in lieu of such notice required
under applicable employment law in the jurisdiction where you are employed or
providing services or the terms of your employment or service agreement, if any.
The Board shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the Award (including whether
you may still be considered to be providing services while on a leave of
absence).


The following provisions apply to residents of Quebec:


Data Privacy. The following provision supplements Section 16 ("Data Privacy") of
the Award Agreement:


You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration and operation of the Plan. You
further authorize the Company, any Affiliate, the Committee, and the Designated
Broker to disclose and discuss the Plan with their advisors and to record all
relevant information and keep such information in your employee file.


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention «Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.


Notifications


Securities Law Notification. Shares of Class A Common Stock acquired under the
Plan may not be sold or otherwise disposed of within Canada. You may sell the
shares of Class A Common Stock acquired under the Plan only through the
Designated Broker or such other stock plan service provider selected by the
Company in the future, provided the sale of shares takes place outside of Canada
through the facilities of a stock exchange on which the Class A Common Stock is
traded. The Class A Common Stock is currently traded on the New York Stock
Exchange.


Foreign Asset/Account Reporting Notification. Specified foreign property,
including shares and rights to receive shares (e.g., stock options, restricted
stock units) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, the Restricted Stock Units must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because of
other specified foreign property held by you. When shares of Class A Common
Stock are acquired, their cost generally is the adjusted cost base ("ACB") of
the shares. The ACB would ordinarily equal the fair market value of the shares
of Class A Common Stock at the time of acquisition, but if you own other shares
of Class A Common Stock, this ACB may have to be averaged with the ACB of the
other shares. You should consult a personal tax advisor to ensure compliance
with applicable reporting obligations.


HONG KONG


Terms and Conditions







--------------------------------------------------------------------------------





Settlement of RSUs. Notwithstanding any discretion in the Plan or Award
Agreement, the Award shall be settled only in shares of Class A Common Stock.
You shall not be entitled to receive a cash payment upon settlement of the
Award.


Restriction on Sale of Shares. To the extent the Award vests within six months
of the Date of Grant, you may not dispose of the shares of Class A Common Stock
issued upon settlement of the Award, or otherwise offer the shares of Class A
Common Stock to the public, prior to the six-month anniversary of the Date of
Grant. Any shares of Class A Common Stock issued upon settlement of the Award
are accepted as a personal investment.


Notifications


SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. You are advised to exercise caution in
relation to the offer. If you are in any doubt about any of the contents of this
Agreement, the Plan or any Plan prospectus, you should obtain independent
professional advice. The Award and any shares of Class A Common Stock issued
thereunder do not constitute a public offering of securities under Hong Kong law
and are available only to employees and consultants of the Company or an
Affiliate. The Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a "prospectus" for a public offering of securities under
the applicable securities legislation in Hong Kong. The Award and any
documentation related thereto are intended solely for the personal use of each
employee or consultant of the Company or an Affiliate and may not be distributed
to any other person.


INDIA


Notifications


Exchange Control Notification. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of shares of Class A Common
Stock and the receipt of any dividends received in relation to the shares be
repatriated to India and converted into local currency within such time as
prescribed under applicable Indian exchange control laws, as may be amended from
time to time. Indian residents must obtain a foreign inward remittance
certificate ("FIRC") from the bank into which foreign currency is deposited and
retain the FIRC as evidence of the repatriation of funds in the event that the
Reserve Bank of India or the Service Recipient or Company requests proof of
repatriation.


Foreign Asset/Account Reporting Notification. Foreign bank accounts and any
foreign financial assets (including shares of Class A Common Stock held outside
India) must be reported in the annual Indian personal tax return. It is your
responsibility to comply with this reporting obligation and you should consult
your personal advisor in this regard.


JAPAN


Notifications


Foreign Asset/Account Reporting Notification. Details of any assets held outside
Japan (including shares of Class A Common Stock acquired under the Plan) as of
December 31 of each year must be reported to the tax authorities on an annual
basis, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report is due by March 15 each year. You should consult a
personal tax advisor to determine if the reporting obligation applies to you and
whether you will be required to include details of your outstanding Restricted
Stock Units or shares of Class A Common Stock in the report.


MEXICO


Terms and Conditions


Plan Document Acknowledgment. By accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix,
which you have reviewed. You further acknowledge that you accept all the
provisions of the Plan and the Agreement, including this Appendix. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 14 of the Award Agreement, which clearly
provide as follows:


1.
Your participation in the Plan does not constitute an acquired right;



2.
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;



3.
Your participation in the Plan is voluntary; and






--------------------------------------------------------------------------------







4.
The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Class A Common Stock acquired pursuant to the Restricted Stock
Units.



Labor Law Acknowledgement and Policy Statement. By accepting the Award, you
acknowledge that the Company, with registered offices at 1155 Battery Street,
San Francisco, California 94111, U.S.A., is solely responsible for the
administration of the Plan. You further acknowledge that your participation in
the Plan, the grant of Restricted Stock Units and any acquisition of shares of
Class A Common Stock under the Plan do not constitute an employment relationship
between you and the Company because you are participating in the Plan on a
wholly commercial basis. Based on the foregoing, you expressly acknowledge that
the Plan and the benefits that you may derive from participation in the Plan do
not establish any rights between you and the Service Recipient and do not form
part of the employment conditions and/or benefits provided by your Service
Recipient, and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of your employment
or service relationship.


You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company and, therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
that you therefore grant a full and broad release to the Company and all
Affiliates, branches, representation offices, shareholders, officers, agents or
legal representatives, with respect to any claim that may arise.


Spanish Translation


Términos y Condiciones


Reconocimiento del Convenio de Concesión. Al aceptar el Premio, reconoce que ha
recibido una copia del Plan y del Acuerdo, incluyendo este Apéndice, el cual ha
revisado. Además reconoce que acepta todas las disposiciones del Plan y del
Acuerdo, incluyendo este Apéndice. También reconoce que ha leído y aprobado de
forma expresa y específica los términos y condiciones establecidos en la sección
14 del Acuerdo de Concesión, que claramente establece lo siguiente:


1.
Su participación en el Plan no constituye un derecho adquirido;



2.
El Plan y su participación en el es ofrecido por la Compañía de manera
completamente discrecional;



3.
Su participación del Beneficiario en el Plan es voluntaria; y



4.
La Compañía y sus Afiliadas no son responsables por ninguna disminución en el
valor de las Acciones Comunes de Clase A adquiridas de conformidad con las
Unidades de Acciones Restringidas.



Reconocimiento de la legislación Laboral aplicable y Declaración de la Política.
Al aceptar el Premio, el Beneficiario reconoce que la Compañía, con oficinas
registradas en 1155 Battery Street, San Francisco, California 94111, U.S.A., es
la única responsable por la administración del Plan. Además, reconoce que su
participación en el Plan, la concesión de Unidades de Acciones Restringidas y
cualquier adquisición de Acciones Comunes de Clase A bajo el Plan no constituyen
una relación laboral entre usted y la Compañía, en virtud de que está
participando en el Plan en su totalidad sobre una base comercial. Por lo
anterior, expresamente reconoce que el Plan y los beneficios que puedan derivar
de su participación en el Plan no establecen ningún derecho entre usted y el
Beneficiario del Servicio, y que no forman parte de las condiciones de trabajo
y/o beneficios otorgados por su Beneficiario del Servicio, y cualquier otra
modificación del Plan o la terminación del mismo no constituirá un cambio o
modificación de los términos y condiciones de su empleo o relación laboral.


Además, comprende que su participación en el Plan es el resultado de una
decisión discrecional y unilateral de la Compañía y, por lo tanto, la Compañía
se reserva el derecho absoluto de modificar y/o suspender su participación en el
Plan en cualquier momento, sin responsabilidad frente a usted.


Finalmente, manifiesta que no se reserva acción o derecho alguno que origine una
demanda en contra de Compañía, por cualquier compensación o daño relacionada con
las disposiciones del Plan o de los beneficios otorgados bajo el Plan, y en
consecuencia otorga una liberación total y amplia a la Compañía y todas sus
afiliadas, sucursales, oficinas de representación, accionistas, directores,
agentes y representantes legales respecto a cualquier demanda que pudiera
surgir.





--------------------------------------------------------------------------------







POLAND


Notifications


Exchange Control Notification. Polish residents holding cash and foreign
securities (including shares of Class A Common Stock) in bank or brokerage
accounts outside of Poland must report information to the National Bank of
Poland on transactions and balances in such accounts if the value of such cash
and securities exceeds PLN 7 million. If required, such reports must be filed on
special forms available on the website of the National Bank of Poland. You
should consult with a personal legal advisor to determine whether you will be
required to submit reports to the National Bank of Poland.


Further, any transfer of funds in excess of €15,000 (or if such transfer of
funds is connected with business activity of an entrepreneur, a lower threshold)
into or out of Poland must be effected through a bank account in Poland. All
documents connected with any foreign exchange transactions must be retained for
a period of five years from the end of the year in which the transaction
occurred.


SINGAPORE


Terms and Conditions


Restriction on Sale of Shares. Any sale or offer of shares of Class A Common
Stock acquired pursuant to the Award shall be made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) ("SFA") and in accordance with
the conditions of any other applicable provision of the SFA.


Notifications


Securities Law Notification. The Award is being granted pursuant to the
"Qualifying Person" exemption under section 273(1)(f) of the SFA, is exempt from
the prospectus and registration requirements under the SFA and is not made with
a view to the Restricted Stock Units or the underlying shares of Class A Common
Stock being subsequently offered for sale to any other party. The Plan has not
been, and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.


Chief Executive Officer/Director Notification Requirement. The chief executive
officer ("CEO") and directors (including alternate, associate, substitute or
shadow directors) of a Singapore Affiliate must notify the Singapore Affiliate
in writing within two business days of (i) becoming the registered holder of or
acquiring an interest (e.g., Restricted Stock Units, shares of Class A Common
Stock) in the Company or any Affiliate, or becoming the CEO or a director (as
the case may be), or (ii) any change in a previously disclosed interest (e.g.,
sale of Class A Common Stock). These notification requirements apply regardless
of whether the CEO or directors are residents of or employed in Singapore.


UNITED KINGDOM


Terms and Conditions


Taxes and Withholding. The following provision supplements Section 11
("Responsibility for Taxes") of the Award Agreement:


Without limitation to Section 11 of the Award Agreement, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Service Recipient or by Her
Majesty's Revenue and Customs ("HMRC") (or any other tax authority or any other
relevant authority).  You also agree to indemnify and keep indemnified the
Company and the Service Recipient against any Tax-Related Items that they are
required to pay or withhold on your behalf or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if you are a director or an executive officer of
the Company (within the meaning of such terms for purposes of Section 13(k) of
the Exchange Act), you acknowledge that you may not be able to indemnify the
Company or the Service Provider for the amount of any income tax not collected
from or paid by you, as it may be considered a loan. In this case, the amount of
any income tax not collected within 90 days of the end of the U.K. tax year in
which the event giving rise to the Tax-Related Item(s) occurs may constitute an
additional benefit to you on which additional income tax and National Insurance
Contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Service Recipient
(as appropriate) for the value of any employee National Insurance Contributions
due on this additional benefit, which the Company or the Service Recipient may
recover from you by any of the means referred to in the Plan or Section 11 of
the Award Agreement.





